Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.  

Examiner acknowledges the claim for foreign priority and electronic receipt of the foreign priority document, which was filed on June 1, 2018.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 8-11, 15-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

a previous location of the particular facility, visited by the user terminal previously to the current location, based on the measured time being shorter than a first reference time period or the estimated time period being shorter than a second reference time period/selecting at least one VOC item from among preset VOC items about the current location of the particular facility, based on the measured time period being equal to or longer than the first reference time period or the estimated time period being equal to or longer than the second reference time period/transmitting the generated VOC item to the user terminal based on the determination that the user terminal does not currently move, and not transmitting the generated VOC item to the user terminal based on determination that the user terminal currently moves. Applicant’s Spec. further describes the VOC as a “Voice of Customer” , an item “for surveying a service satisfaction with a particular location.”  
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of a user terminal (that includes a sensor), a camera, and collecting data from the 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a user terminal/camera represent generic computing elements. They are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Data collection/gathering via a device sensor represents insignificant extra-solution activity- i.e. at the effective filing date of the invention, collecting data via a device sensor represents a well-known and commonly used means of gathering device data.   The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

Independent claim 10 is directed to a server that comprises similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. Claim 10 does recite the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. 
Independent claim 15 is directed to a terminal that comprises similar limitations to those of Claim 8, thus meeting the Step 1 eligibility criterion. Claim 15 does recite the same abstract idea as Claim 8.  The claim performs the claimed limitations using only generic components of a networked 
Remaining dependent claims 2, 9, 11, 16-22 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 15-17, 19-20, 22 are rejected under 35 U.S.C.103 as being unpatentable in view of Larson (7844482) in further view of Jung et al. (20060148528) in further view of Douglas et al. (20150193794).
	As per Claim 8, Larson teaches:
transmitting user information and sensing information to a server(at least fig1 and associated text, col5, lines 50-65 – server that receives user info/sensing info; at least col4, lines 40-50- transmitting user info, at least fig1 and associated text, abstract – transmitting sensing information)
the sensing information being collected from at least one of…a communication device sensor provided in the user terminal  (at least: abstract – transmitting sensing information, GPS-enabled user device that provides location info- at least col2, last para that overlaps col3.)

Jung further teaches:
based on the sensing information indicating that the user terminal is not in a motion, receiving, from the server, a…item  (receiving and presenting contextual content based on the sensing information indicating that the user terminal is not in a motion: at least para 5 – the user device providing sensed data including movement of the device, and receiving/providing contextual content to the device based on the device movement – at least para 10. )
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Larson’s existing features, with Jung’s feature of based on the sensing information indicating that the user terminal is not in a motion, receiving, from the server, an item, so that contextual information can be provided to a device based on contextual information, including the device movement data – Jung, abstract and para 10.
Larson in view of Jung further teach:
	transmitting a user answer for the VoC item to the server when the user answer is input  (Larson, at least col5, lines 30-50, fig2 and associated text )

wherein the method further comprises: determining a current location based on tagging information of the user terminal;  (Larson, at least fig1 and associated text, abstract)
Douglas further teaches:
identifying through the tagging information, a time period during which the user terminal stays in the current location,  (at least para 24 – gathering device location data through GPS, and determining the time spent at an entity location – at least para 64)
and upon the selection of the VOC icon on the user interface, displaying a survey content of a VOC item related to the current location, wherein the survey content changes depending on a duration of the identified time period. (at least para 64- “may generate a first survey for the customer based on his location…and the amount of time he spent there”)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Larson’s existing features, combined with Jung’s existing feature of based on the sensing information indicating that the user terminal is not in a motion, receiving, from the server, an item, with Douglas’s feature of identifying through the tagging information, a time period during which the user terminal stays in the current location and upon the selection of the VOC icon on the user interface, displaying a survey content of a VOC item related to the current location, wherein the survey content changes depending on a duration of the identified time period, in order to generate surveys based on trigger signals, that include the user location and the time spent at the location – Douglas, para 64.
Larson in view of Jung in further view of Douglas further teach:
wherein the displaying the survey content comprises: based on the duration of the identified time period being within a first range, displaying the survey content of the VoC item, which is related to satisfaction with experience of waiting for a service at the current location;   (Douglas teaches the concept of the survey content being dependent on the user location (at an entity) and on the amount of time that was spent at the location/entity- at least para 64, wherein the survey relates to the user’s experience with the service/product provided at the location – at least para 36. That the survey content is related to satisfaction with experience of waiting for a service represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the claimed feature describes the survey content, however there is no function being associated with it. However, Douglas teaches the concept of the survey content being dependent on the user location (at an entity) and on the amount of time that was spent at the location/entity, wherein the survey relates to the user’s experience with the service/product provided at the location , as well as that “it will, however, be evident that additional embodiments may be implemented, without departing from the broader scope of the invention as set forth in the claims that follow” – para 71.)
based on the duration of the identified time period being within a second range, displaying the survey content of the VoC item, which is related to satisfaction with the service at the current location; and based on the duration of the identified time period being within a third range, displaying the survey content of the VoC item, which is related to overall satisfaction with a completed service at the current location.  (Douglas teaches the concept of the survey content being dependent on the user location (at an entity) and on the amount of time that was spent at the location/entity- at least para 64, wherein the survey relates to the user’s experience with the service/product provided at the location – at least para 36. That the survey content is related to satisfaction with satisfaction with the service at the current location/overall satisfaction with a completed service represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the claimed feature describes the survey content, however there is no function being associated with it. However, Douglas teaches the concept of the survey content being dependent on the user location (at an entity) and on the amount of 
As per Claims 9, 16,  Larson in view of Jung in further view of Douglas teach:
the user information comprises at least one of information on at least one user terminal carried by the related customer;  (information on at least one user terminal is construed, in its broadest reasonable interpretation, as any information that is on the user terminal, i.e. resides on the user terminal. Larson: at least: at least col4, lines 40-50 ; col5, lines 30-50 - user data as well as sensing data are/reside on the user terminal.)
As per Claim 15, Larson teaches a terminal comprising:
a display; a transceiver coupled to at least one processor; the at least one processor configured to:   (Larson- at least: fig1 and associated text, col4, lines 5-25: mobile device with wireless capability)
transmit, to a server, user information and sensing information (Larson, at least fig1 and associated text, col5, lines 50-65 – server that receives user info/sensing info; at least col4, lines 40-50- transmitting user info, at least fig1 and associated text, abstract – transmitting sensing information)
the sensing information being collected from at least one of…a communication device sensor provided in the user terminal  (Larson, at least: abstract – transmitting sensing information, GPS-enabled user device that provides location info- at least col2, last para that overlaps col3.)
receive, from the server, a VoC item for surveying a service satisfaction with a particular location, which is generated based on the user information and the sensing information   (Larson, detecting the user being a specific entity/business location, at least col3, lines 10-30: ‘the restaurant is the entity located at the user’s location, and the location may be a physical address or street intersection where the restaurant is located’, and detecting when the user is moving, based on the 
Jung further teaches:
based on the sensing information indicating that the user terminal is not in a motion, receiving, from the server, a…item  (receiving and presenting contextual content based on the sensing information indicating that the user terminal is not in a motion: at least para 5 – the user device providing sensed data including movement of the device, and receiving/providing contextual content to the device based on the device movement – at least para 10. )
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Larson’s existing features, with Jung’s feature of based on the sensing information indicating that the user terminal is not in a motion, receiving, from the server, an item, so that contextual information can be provided to a device based on contextual information, including the device movement data – Jung, abstract and para 10.
Larson in view of Jung further teach:
	transmit a user answer for the VoC item to the server when the user answer is input  (Larson, at least col5, lines 30-50, fig2 and associated text )
	display a user interface including a VOC icon, and upon selection of the VOC icon on the user interface, displaying the received VOC item;  (Larson, at least: col4, lines 45-67)

Douglas further teaches:
identify, through the tagging information, a time period during which the user terminal stays in the current location,  (at least para 24 – gathering device location data through GPS, and determining the time spent at an entity location – at least para 64)
and upon the selection of the VOC icon on the user interface, displaying a survey content of a VOC item related to the current location, wherein the survey content changes depending on a duration of the identified time period. (at least para 64)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Larson’s existing features, combined with Jung’s existing feature of receiving and presenting an item based on the sensing information indicating that the user terminal is not in a motion,  with Douglas’s feature of identifying through the tagging information, a time period during which the user terminal stays in the current location and upon the selection of the VOC icon on the user interface, displaying a survey content of a VOC item related to the current location, wherein the survey content changes depending on a duration of the identified time period, in order to generate surveys based on trigger signals, that include the user location and the time spent at the location – Douglas, para 64.
Larson in view of Jung in further view of Douglas teach:
wherein the at least one processor is further configured to: based on the duration of the identified time period being within a first range, display the survey content of the VoC item, which is related to satisfaction with experience of waiting for a service at the current location;   (Douglas teaches the concept of the survey content being dependent on the user location (at an entity) and on the amount of time that was spent at the location/entity- at least para 64, wherein the survey relates to the user’s experience with the service/product provided at the location – at least para 36. That the survey 
based on the duration of the identified time period being within a second range, display the survey content of the VoC item, which is related to satisfaction with the service at the current location; and based on the duration of the identified time period being within a third range, display the survey content of the VoC item, which is related to overall satisfaction with a completed service at the current location.  (Douglas teaches the concept of the survey content being dependent on the user location (at an entity) and on the amount of time that was spent at the location/entity- at least para 64, wherein the survey relates to the user’s experience with the service/product provided at the location – at least para 36. That the survey content is related to satisfaction with satisfaction with the service at the current location/overall satisfaction with a completed service represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the claimed feature describes the survey content, however there is no function being associated with it. However, Douglas teaches the concept of the survey content being dependent on the user location (at an entity) and on the amount of time that was spent at the location/entity, wherein the survey relates to the user’s experience with the service/product provided at the location, as well as that “it will, however, be evident that additional embodiments may be implemented, without departing from the broader scope of the invention as set forth in the claims that follow” – para 71.)
As per Claims 17, 20, Larson in view of Jung in further view of Douglas teach:
selecting a VoC item from among a plurality of VoC items stored in the user terminal for surveying a service satisfaction with the determined current location;  (Larson, at least col4, lines 40-50 – feedback data includes and is based on the user info and the sensing info; col5, lines 5-50: ‘Those skilled in the art will appreciate that the data structure associated with the feedback request may be created when the feedback request is sent to the user device’, and the item data structure may be routinely synchronized between the user device and the server database)
displaying the selected VoC item; transmitting a user answer for the selected VoC item to the server when the user answer for the selected VOC item is input. (Larson, at least col5, lines 30-50, fig2 and associated text )
As per Claims 19, 22, Larson in view of Jung in further view of Douglas teach:
displaying a number of at least one unanswered VOC item from among the plurality of VOC items, wherein an answer for the at least one unanswered VOC item has not been input by the user terminal.   ( Larson teaches displaying feedback items that are blank/unanswered, i.e. not answered by the user – at least col5, lines 5-55.)

Claims 18, 21 are rejected under 35 U.S.C.103 as being unpatentable in view of Larson (7844482) in further view of Jung et al. (20060148528) in further view of Douglas et al. (20150193794), in even further view of White et al. (20140108115). 
As per Claims 18, 21, Larson teaches displaying VoC items corresponding to areas/facilities included in a user’s moving path, wherein the user’s movement is obtained from user terminal info – as noted above. White further teaches:
	display a plurality of VoC icon corresponding respectively to a plurality of areas or facilities included in user’s moving path information  (an icon represents, in its broadest reasonable 
	display a VoC item corresponding to a VoC icon selected from the plurality of VoC icons;  (at least fig5-12 and associated text: icons associated with feedback content, i.e. VoC item) 
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Larson’s existing features, combined with Jung’s existing feature, combined with Douglas’s existing features, with White’s feature of display a plurality of VoC icon corresponding respectively to a plurality of areas or facilities included in user’s moving path information/display a VoC item corresponding to a VoC icon selected from the plurality of VoC icons, in order to use a user’s tracking location information to prompt the user to respond to a survey related to their experience – White, para 28.


 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 10-11.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				claims 1/15: it is possible to provide the VOC item based on the user information and the sensing information related to the location of the user terminal, which improves the user experience by providing only relevant VOC item to the user
	In response, Examiner notes that providing a customer survey, i.e. VOC (voice of customer, which is described in the Applicant’s Spec. as “a customer survey”), based on user/location information, represents a business practice/goal, not another technology/technical field. Thus, optimizing the practice of providing customer surveys to provide only relevant surveys, represents a business practice optimization, not an improvement to another technology/technical field. The Applicant’s Spec. describes the advantage of the claimed invention as “it is possible to collect a Voice of Customer (VoC)” , based on “user’s location or user’s moving path information”, and “based on an estimated time that a user will stay at a current location and the user has stayed at the current location.”
	There is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				claims 8, 15: unnecessary resources waste may be prevented by not transmitting the VOC item at the time when the user terminal currently moves and therefore the user cannot submit an answer to the VOC item
					       this also reduces traffic on the network, thereby improving network efficiency in network traffic management
					     these identify technical improvement over the prior art approaches
	In response, Examiner notes that providing a customer survey, i.e. VOC (voice of customer, which is described in the Applicant’s Spec. as “a customer survey”), based on user/location information, represents a business practice/goal, not another technology/technical field. Thus, optimizing the practice of providing customer surveys to provide only relevant surveys, represents a business practice optimization, not an improvement to another technology/technical field. Applicant’s Spec. describes the 
	There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the performance of the computing network.	There is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				claimed invention is similar to USPTO Example 46, Claim 3, and therefore is drawn to patent eligible subject matter
				the manager of the particular facility that provides a service to the user does not need any longer to manually track the location of the user and select the relevant VOC item to the user, thereby permitting to devote more time to care and efficiently manage the facility
	In response, Examiner notes that USPTO Example 46, Claim 3, and the instant claimed invention, have different fact patterns, and therefore the two are not analogous.	In Example 46, Claim 3, it was concluded that the claimed invention recites an abstract concept (i.e. mental process); it was further concluded that the additional elements add a meaningful limitation, which integrates the judicial exception, such that the claim is not directed to a judicial exception. The claim was thus deemed to be eligible. 	Contrary to Example 46, Claim 3, as noted in the Office Action above, the additional elements of the instant claimed invention do not add meaningful limitation(s) that integrate the judicial exception into a practical application. 


					the embodiments improve a computer or other technology or technical field
	In response, Examiner respectfully disagrees.
	Providing a customer survey, i.e. VOC (voice of customer, which is described in the Applicant’s Spec. as “a customer survey”), based on user/location information, represents a business practice/goal, not another technology/technical field. Thus, optimizing the practice of providing customer surveys to provide only relevant surveys, represents a business practice optimization, not an improvement to another technology/technical field. The Applicant’s Spec. describes the advantage of the claimed invention as “it is possible to collect a Voice of Customer (VoC)” , based on “user’s location or user’s moving path information”, and “based on an estimated time that a user will stay at a current location and the user has stayed at the current location.”
	There is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				elements of the claims apply the solution of the application in a meaningful way beyond generally linking the use of the judicial exception to the particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
	In response, Examiner notes that, as per MPEP 2106.05(e), meaningful limitations represent “additional elements that provide an inventive concept to the claim as a whole”. Meaningful limitations “amount to significantly more than the judicial exception”, or “integrate a judicial exception into a practical application”. As noted above in the Office Action (and further reproduced below), the 
 This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of a user terminal (that includes a sensor), a camera, and collecting data from the user terminal sensor (receiving first sensing information related to a location of the user terminal, the first sensing information being collected from at least one of …sensor provided in the user terminal or provided at a particular facility/determining whether the user terminal currently moves based on second sensing information, the second sensing information being collected from at least one of a…sensor, included in the user terminal, or a camera provided at the particular facility). The user terminal and the camera represent generic computing elements. Data collection/gathering represents insignificant extra-solution activity, see MPEP 2106.05(g).  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a user terminal/camera represent generic computing elements. They are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Data collection/gathering via a device sensor represents insignificant extra-solution activity- i.e. at the effective filing date of the invention, collecting data via a device sensor represents a well-known and commonly used means of gathering device data.   The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological 
The additional elements of Claim 8, alone or in combination, do not integrate the judicial exception into a practical application.  Claim 8 includes the additional elements of a user terminal (which includes a sensor)/server, and collecting data from a device sensor. The user terminal/server represent generic computing elements. Data collection/gathering represents insignificant extra-solution activity, see MPEP 2106.05(g).  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a user terminal/server represent generic computing elements. They are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea.  Data collection/gathering via a device sensor represents insignificant extra-solution activity- i.e. at the effective filing date of the invention, collecting data via a device sensor represents a well-known and commonly used means of gathering device data.   The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do 
Independent claim 10 is directed to a server that comprises similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. Claim 10 does recite the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. 
Independent claim 15 is directed to a terminal that comprises similar limitations to those of Claim 8, thus meeting the Step 1 eligibility criterion. Claim 15 does recite the same abstract idea as Claim 8.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 8. The claim is not patent eligible. 
Remaining dependent claims 2, 9, 11, 16-22 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


	
Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhaskaran (20120173305). It describes selecting and transmitting appropriate surveys based on the detected user location, including being at a particular store.
Raffa et al. (20150161669). It describes selecting and transmitting context-aware content, wherein the context includes user device sensed data (including device movement data, i.e. accelerometer data).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
9/10/2021